   Case: 1:18-cv-00008-WAL-GWC Document #: 43 Filed: 02/15/19 Page 1 of 2



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-              )
 SMITH, BERNARD A. SMITH, YVETTE                )
 ROSS-EDWARDS, AVON CANNONIER,                  )       1:18-CV-00008
 ANASTASIA M. DOWARD, DARYL                     )
 RICHARDS, EVERTON BRADSHAW,                    )       CLASS ACTION
 RODELIQUE WILLIAMS-BRADSHAW,                   )
 PAMELA GREENIDGE and WINSTON                   )       JURY TRIAL DEMANDED
 GREENIDGE, on behalf of themselves and all     )
 others similarly situated,                     )
                                   Plaintiffs,  )
                                                )
                       v.                       )
                                                )
 BANK OF NOVA SCOTIA,                           )
                                     Defendant. )


                RENEWED OPPOSITION TO PLAINTIFFS’ MOTION
              FOR LEAVE TO FILE A SECOND AMENDED COMPLAINT

       Defendant, Bank of Nova Scotia, in response to the refilling of Plaintiffs’ Motion for

Leave to File to Second Amended Complaint [ECF No 42], hereby renews its opposition and

incorporates by reference and reasserts the Opposition to the Motion For Leave to File Second

Amended Complaint filed on January 18, 2019 [ECF No. 36] as if fully set forth herein.

DATED: February 15, 2019                   Respectfully Submitted,

                                           DUDLEY RICH LLP


                                           By: __/s/ Carol Ann Rich
                                           Carol A. Rich, Esq., V.I. Bar No. 171
                                           Malorie Winne Diaz, Esq., V.I. Bar No. R2049
                                           5194 Dronningens Gade, Suite 3
                                           St. Thomas, VI 00802
                                           Telephone: (340) 774-7676
                                           Telecopier: (340) 776-8044
                                           crich@dudleylaw.com
                                           mdiaz@dudleylaw.com
                                           Attorneys for Bank of Nova Scotia
    Case: 1:18-cv-00008-WAL-GWC Document #: 43 Filed: 02/15/19 Page 2 of 2



Renewed Opposition to Motion for Leave to File Second Amended Complaint
Belardo, et al. v. Bank of Nova Scotia
Case No. 2018-CV-8
Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 15th day of February, 2019, I electronically filed the foregoing

Renewed Opposition to Motion For Leave to File Second Amended Complaint with the

Clerk of the Court using CM/EFC system, which will send a notification of such (NEF) to the

following:

        Vincent Colianni, II
        Vincent A. Colianni
        1138 King Street
        Christiansted, St. Croix
        mailbox@colianni.com

        Harry Richard Yelton, Esq.
        Charles Jacob Gower, Esq.
        Warren Burns
        BURNS CHAREST LLP
        365 Canal Street, Suite 1170
        New Orleans, LA 70130
                                                                 /s/Carol Ann Rich
